DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 08/18/2020 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of  U.S. Patent No. 9628827, 9686568, 9762913, 9768804, 10440364, 10645388 and 11012695 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 24-43 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
The instant invention is related to an entropy-coding concept for coding video media content.
Applicant uniquely claimed distinct features in the independent claim 1. The features are  the slope value is computed by applying a first arithmetic operation on a first set of four bits of an 8-bit initialization value associated with the at least one context, the offset value is computed by applying a second arithmetic operation on a second set of four bits of the 8-bit initialization value, and update a probability state associated with the at least one context by transitioning from a current probability state associated to a new probability state; and a reconstructor configured to reconstruct the video based on entropy-decoded syntax element;
The closest prior art found was Marpe et al. (US20050012648 Al), hereinafter referred to as Marpe-I, and Marpe et al. "Context-based adaptive binary arithmetic coding in the H. 264/AVC video compression standard." Circuits and Systems for Video Technology, IEEE Transactions on 13.7 (2003): 620-636, hereinafter referred to as Marpe-II.
Marpe-I pertains to entropy encoding/decoding of video signals using a context-based adaptive binary arithmetic coding scheme including an initializer for initializing the context modeler (Marpe-I, ABSTRACT).  Marpe-II is directed to Context-Based Adaptive Binary Arithmetic Coding (CABAC) for video compression which provides a built-in mechanism for incorporating some a priori knowledge about the source statistics in the form of appropriate initialization values for each of the probability models (Marpe-II, ABSTRACT and Section C.2.). However, Marpe I and Marpe II, either, singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Independent claims 36 and 43 recite features similar to the features discussed above. Therefore, independent claims 36 and 43 are allowable for analogous reasons.
Dependent claims 25-35 and 37-42 are allowed for the reasons concerning the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FABIO S LIMA/Primary Examiner, Art Unit 2486